Per Curiam.
verified petition here seeks to mandate the trial court to determine relator’s petition to modify a judgment of conviction. The petition here fails to show any service of notice on the Attorney General of Indiana as required by §49-1937, Burns’ 1933 (1949 Supp.), and it fails to set out “certified copies of all pleadings, orders and entries pertaining to the subject matter” in the trial court. For these reasons the issuance of the alternative writ is denied on the authority of State ex rel. Bramlett v. LaPorte Superior Court (1950), 229 Ind. 77, 95 N. E. 2d 631, decided today, and cases therein cited.
Note.—Reported in 95 N. E. 2d 634.